Citation Nr: 1735289	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-12 177A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a gastrointestinal condition.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3. Entitlement to service connection for non-proliferative diabetic retinopathy (also claimed as defective vision and eye problems).

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot condition.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a keloid scar on the chest.

6. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an enlarged testicle.

7. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.

8. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to October 5, 2015.

9. Entitlement to service connection for sleep apnea.

10. Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, and in excess of 40 percent from October 5, 2015.

11. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 5, 2015.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, October 2011, September 2013, July 2014, and December 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.




FINDING OF FACT

On July 19, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal as to all issues is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal as to all issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


